Citation Nr: 0207269	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain, currently rated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
patellofemoral pain syndrome of the left knee, to include 
restoration of a 10 percent rating.   

3.  Entitlement to an increased (compensable) rating for 
status post anterior cruciate ligament repair in the right 
knee, to include restoration of a 20 percent rating.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1991 to February 
1997.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In April 
2002, a hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2001).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The service-connected low back disability is manifested 
by complaints of pain; lumbar flexion is at worst to 80 
degrees; lumbar extension is at worst to 30 degrees; and 
lateral flexion is at worst to 35 degrees, bilaterally. 

3.  No muscle spasm is demonstrated in the lumbar spine and 
the veteran does not have the loss of lateral spine motion, 
unilateral, in the standing position. 

4.  The most recent range of motion testing showed what was 
described as full motion in both knees; no instability or 
other functional impairment is shown in either knee.

5.  There are no extraordinary factors associated with the 
service-connected knee disabilities or back disability 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mechanical low back pain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Code (DC) 5295 (2001). 

2.  The criteria for a compensable rating for patellofemoral 
pain syndrome of the left knee, to include restoration of a 
10 percent rating, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5260 
(2001).   

3.  The criteria for a compensable rating for status post 
anterior cruciate ligament repair in the right knee, to 
include restoration of a 20 percent rating, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, DC 5257 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in April 2000, 
statement of the case dated in July 2000, and supplemental 
statement of the case dated in March 2002.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include pertinent clinical records dated through February 
2002, has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Back

Under 38 C.F.R. § 4.71a, DC 5295, a noncompensable evaluation 
is warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation may 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  Id.  

Turning to a summary of the pertinent facts, service 
connection was granted for mechanical low back pain by an 
August 1997 rating decision.  A 10 percent rating was 
assigned by analogy to DC 5295, and this rating has been 
confirmed and continued until the present time.  The evidence 
of record at the time of the August 1997 rating decision 
included the service medical records, which reflected 
treatment for back pain, and reports from a May 1997 VA 
examination which evidenced the same complaints.  

Thereafter, the pertinent evidence includes reports from a 
June 1999 VA examination, at which time the veteran 
complained about a recent episode of worsening back pain.  
Upon physical examination, there was no tenderness shown in 
the back, and it was indicated the veteran exhibited a 
"normal" range of motion from 120 degrees of lumbar 
flexion; negative 30 degrees of lumbar extension and full 
lateral rotation.  The physician who conducted this 
examination stated the veteran demonstrated no limitation of 
back motion or loss of strength in the back.  It was noted 
that the veteran ambulated well and stretched without 
difficulty.  X-rays were interpreted as showing no 
abnormality except for minimal spondylolisthesis.  

Reports from a private physician dated in April 1999 showed 
the veteran again complaining about low back pain.  No 
significant physical findings were reported, but the veteran 
was prescribed medication for the back pain.  The veteran 
again described having back pain at the time of a January 
2001 VA examination.  The physical examination at that time 
revealed a negative straight leg testing.  Range of lumbar 
motion was recorded to flexion of 80 degrees; extension to 30 
degrees and lateral flexion to 35 degrees bilaterally.  Deep 
tendon reflexes were "2+" and symmetric bilaterally, and 
strength in the lower extremities was normal.  X-rays were 
interpreted as showing bilateral L5 pars defects with no 
evidence of significant spondylolisthesis.  Also shown was 
mild, likely degenerative, L5-S1 facet sclerosis. 

A November 2001 VA outpatient treatment report reflects 
complaints of back pain, with the examination at that time 
showing a full range of motion and soreness with flexion.  
Straight leg raising was again negative and the deep tendon 
reflexes were again normal.  Treatment included medication 
(naproxen and methocarbamol) and a lumbar support brace.  
Similar findings were demonstrated upon treatment at a 
private medical facility in February 2002.  A report in 
February 2002 shows specifically that the veteran denied any 
radiculopathy.

At his April 2002 hearing, the veteran testified that he 
occasionally suffers from back spasms, but his principal 
problem is a "continuous" ache.  He testified that 
straightening up after bending is difficult and that he wears 
a back brace occasionally.  With regard to interference with 
his ability to work, the veteran said because he is a 
supervisor, he is able to direct others to complete tasks 
that would otherwise strain his back.  He also said the pain 
in his back at times prevents him from being able to lift his 
son.  The veteran testified that pain medication and muscle 
relaxers helped a little, but that the pain occasionally is 
so severe that he must go to a doctor.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 10 
percent for the veteran's back disability is not warranted.  
In making this determination, the Board has carefully 
considered the contentions and testimony of the veteran, 
particularly with regard to the claimed impairment due to 
back pain.  However, the probative weight of this evidence is 
overcome by that of the most recent objective clinical 
evidence.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  To this 
end, none of the post-service clinical evidence has 
demonstrated that the veteran has a muscle spasm on extreme 
forward bending or the "unilateral loss of lateral spine 
motion in a standing position."  As such, increased 
compensation cannot be granted under DC 5295. 

As for other potentially applicable diagnostic codes, the 
most recent VA clinical of evidence demonstrated no 
limitation of motion in the lumbar spine, and the lumbar 
motion findings of record from the June 1999 and January 2001 
VA examinations are not descriptive of more than "slight" 
limitation of motion so as to warrant increased compensation 
under DC 5292.  Moreover, findings such as the normal 
straight leg raising tests, active deep tendon reflexes and 
normal strength shown upon the examination reports discussed 
above preclude increased compensation under any other 
potentially applicable diagnostic code. 

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
evidence that there is any weakness, excess fatigability, or 
incoordination due to "flare-ups" of the service-connected 
back disability which would warrant increased compensation.  
As such, an increased rating under 38 C.F.R. §§ 4.40, 4.45 or 
the holding in DeLuca is not warranted.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).
 
Left Knee 

Under 38 C.F.R. § 4.71a, DC 5260, flexion limited to 60 
degrees warrants a noncompensable rating, to 45 degrees a 10 
percent rating, and to 30 degrees a 20 percent rating.  Under 
38 C.F.R. § 4.71a DC 5261, extension of the knee limited to 5 
degrees warrants a noncompensable rating; to 10 degrees a 10 
percent rating, and to 15 degrees a 20 percent rating.  Full 
knee motion is from 140 degrees of flexion to 0 degrees of 
extension.  38 C.F.R. §  4.71, Plate II.  

During service, the veteran was treated for retropatellar 
pain in the left knee, and service connection was established 
for patellofemoral pain syndrome in the left knee by an 
August 1997 rating decision.  A 10 percent rating was 
assigned by analogy to DC 5260.  Evidence of record at that 
time included reports from a May 1997 VA examination, at 
which time the veteran complained about pain in his left knee 
cap.  He stated that he experienced pain in his left knee 
with squatting.  Upon physical examination, motion in his 
left knee was from 125 degrees of flexion to full extension; 
there was no instability or abnormal angulation or fixation.  
No ankylosis was reported.  The neurological and sensory 
examinations were negative, and an X-ray of the left knee was 
said to have been negative.  

By rating decision dated in April 2000, (following an August 
1999 rating decision proposing the reduction) the rating for 
the left knee was reduced to 0 percent, effective July 1, 
2000.  This action followed a June 1999 VA examination which 
showed no "limitation" in the left knee, with "5/5" muscle 
strength on leg extension and flexion and normal sensation 
throughout the lower extremity.  With regard to pain in his 
left knee, the veteran at the time of this examination stated 
that after squatting for long periods of time, he had pain 
with standing up.  He also indicated that he felt he had some 
compensatory pain in his left knee due to his right knee 
disability.  

No further pertinent clinical evidence is of record.  At his 
April 2002 hearing, the veteran testified that he 
noticed"tightening" up in his knees in the winter, and pain 
with climbing hills. 

Turning to an analysis of the veteran's claim, the Board 
notes in passing that there were no procedural defects in the 
manner in which the RO reduced the rating for the left knee 
from 10 percent to a noncompensable rating, nor were there 
any such defects with respect to the reduction in the 
service-connected right knee disability discussed below.  See 
38 C.F.R. §§ 3.103(b)(2), 3.344(c).  In this regard, both 
reductions were preceded by notice to the veteran and a 
rating decision proposing the reduction, and the compensable 
ratings for the veteran's knee disabilities had not been in 
effect for five years or more.  

With regard to the noncompensable rating currently in effect, 
there is no evidence of compensable limitation of flexion or 
extension in the left knee, thus precluding increased 
compensation under DCs 5260 or 5261.  As no loss of strength 
or instability has been objectively demonstrated in the left 
knee, and the neurological and sensory examinations of the 
left knee have all been negative, the Board also finds that 
increased compensation is not warranted under any other 
potentially applicable diagnostic code.  Again, while the 
veteran's contentions have been carefully considered, the 
most probative evidence is that represented by the negative 
objective clinical findings summarized above.  See Francisco, 
7 Vet. App. at 55 (1994); Espiritu, 2 Vet. App. at 492, 495.  
There are also no findings pertaining to the left knee 
suggesting that an extraschedular rating is warranted under 
the provisions of 38 C.F.R. § 3.321(b)(1), or that increased 
compensation is warrant under the holding in DeLuca.    

Right Knee 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be 
assigned for slight disability due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
requires moderate disability and a 30 percent rating requires 
severe disability.  Id.  

The VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

The service medical records reflect arthroscopic surgery in 
August 1996 for a torn right anterior cruciate ligament and 
tears to the right meniscus.  Thereafter, an August 1997 
rating decision granted service connection for residuals of 
an anterior cruciate ligament repair of the right knee.  A 20 
percent rating was assigned for this disability by analogy to 
DC 5257.  

Of record at the time of the August 1997 rating decision were 
reports from a May 1997 VA examination, at which time the 
veteran complained about soreness in his right knee, 
particularly with climbing stairs.  It was reported that 
there was some loss of musculature associated with the right 
knee disability, and that the veteran was working on 
strengthening these muscles.  Upon examination, the veteran 
was observed to walk with a normal gait.  The surgical scars 
on the right knee were well healed.  Motion in the right knee 
was from 125 degrees of flexion to full extension.  The right 
knee evidenced no instability with no abnormal angulation or 
fixation.  No ankylosis was observed.  The neurological and 
sensory examination of the lower extremities, as noted above, 
was negative.  X-rays revealed a screw in the right knee 
related to the in-service surgery, but no other abnormalities 
were observed.  The physician who conducted this examination 
found that the musculature of the right thigh was reduced by 
approximately 20 percent when compared with the left.  It was 
also noted that in spite of this, the veteran's ability to 
resist in both his right thigh and calf was normal.  

A June 1999 VA examination report showed the veteran 
complaining about occasional "popping" in his right knee, 
but he described no limitation of function associated with 
the knee at that time.  He also said he had regained some 
strength in the right knee, and that he was able to walk and 
climb steps without difficulty.  The veteran denied having 
any pain in the right knee at that time, except following 
squatting for long periods of time.  The physical examination 
of the right knee revealed mild crepitus with what was 
described as "full" range of motion.  Following the 
examination, the examiner stated that the veteran had 
"little" residual problems with his right knee, and that he 
was not taking any medication for this condition.  

In the same manner as was accomplished with respect to the 
left knee disability, an August 1999 rating decision proposed 
to reduce the rating for the veteran's service connected 
right knee disability to 0 percent.  This reduction was 
effectuated by the April 2000 rating decision.  No further 
pertinent clinical evidence is of record.  At his April 2002 
hearing, the veteran stated that he occasionally utilized a 
brace for his right knee when he felt he "really needs to."  
As indicated above, he also complained about tightness in the 
right knee during the winter.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that entitlement to a compensable 
rating for the service-connected right knee disability is not 
warranted.  Clearly, as no instability is shown, a 
compensable rating under DC 5257 is not indicated.  Moreover, 
as instability in the right knee has not been demonstrated by 
physical examination, a separate rating under VAOPGCPREC 23-
97 is not warranted.  The description of the motion in the 
knee as being "full" by the physician who examined the 
veteran in June 1999 also precludes an increased rating under 
DC 5260 or DC 5261.  In short, the finding by the examiner 
that the veteran had "little" residual problem in the right 
knee following the June 1999 VA examination is of more 
probative value than the sworn testimony of the veteran 
asserting that the criteria for a higher rating for the right 
knee disability is warranted.  See Francisco, 7 Vet. App. at 
55 (1994); Espiritu, 2 Vet. App. at 492, 495.  Finally, there 
are no findings pertaining to the right knee suggesting that 
an extraschedular rating is warranted under the provisions of 
38 C.F.R. § 3.321(b)(1), or that increased compensation is 
warrant under the holding in DeLuca.


ORDER

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain is denied.  

Entitlement to a compensable rating, to include restoration 
of a 10 percent rating, for patellofemoral pain syndrome of 
the left knee is denied.  

Entitlement to a compensable rating, to include restoration 
of a 20 percent rating, for status post anterior cruciate 
ligament repair in the right knee is denied.    



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

